DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.
 
Acknowledgment of Amendment
Applicant’s amendment filed 06/18/2021 overcomes the following objection(s)/rejection(s):
The objection to claim 21 has been withdrawn in view of Applicants amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Misawa et al., (U.S. Pub. No. 2002/0118285 A1).
As per claim 1, AAPA teaches an image data management method comprising: a step of storing, in a storage device ([0003], in a case where an image of an object that is an image capturing target is captured by an image capturing portion such as a digital camera, and obtained image data is output to and stored in a storage device), a plurality of image data each associated with a storage priority in a manner such that the higher the storage priority is, the more preferentially the image data is kept in the storage device ([0005], “storing only image data of NG images in which the result of image processing or product quality inspection is determined as NG, that, defective, and deleting image data in which  the result of image processing is normal can be considered”. The Examiner interprets the NG image data as having a higher storage priority than image data that is considered normal), the plurality of image data including a first plurality of image data acquired in a first period and a second plurality of image data acquired in a second period after the first period ([0007-0008] “referring to past images when abnormalities are detected”, the past images correspond to the first plurality of images and the images with the detected abnormalities correspond to the second plurality of image data in a period after the first period) a step of changing, in response to a detection of a specific state, a first storage priority associated with at least a first piece of  the first plurality of image data which has been stored in the storage device into a second storage priority higher than the first storage priority ([0007-0008], “the importance of a past image that has been low at the time of image processing increases as a result of detecting abnormality afterwards”). AAPA does not explicitly disclose a step of deleting at least a second piece of the first plurality of image data associated with a storage priority lower than the second storage priority ([0005], “storing only image data of NG images in which the result of image processing or product quality is determined as NG, that is, defective, an deleting image data in which the result of , whereas at least the first piece of the first plurality of image data associated with the second storage priority ([0007-0008]; importance of a past image that has been low at the time of image processing increases as a result of detecting abnormality afterwards). AAPA does not explicitly disclose at least a third piece of the second plurality of image data associated with a storage priority lower than the second storage priority are kept in the storage device. 
However, Misawa teaches at least a third piece of the second plurality of image data associated with a storage priority lower than the second priority are kept in the storage device (fig. 3 el. S114-S142; [0037-0039]; recording image data to memory based on having a lower storage priority). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Misawa with AAPA in order to provide memory management of captured images. In addition, one of ordinary skill in the art would have been prompted to substitute the teachings of Misawa where disclosed is an image priority associated with captured images for storing capabilities, with AAPA, where disclosed past images have an increase in importance when a defect has been detected in order to yield improved image storing capabilities for captured images. 
As per claim 3, AAPA (modified by Misawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches a step of, on a basis of output of a sensor configured to detect an object, determining whether the object is in the specific state ([0002-0003], “an image processing apparatus is used for, for example, performing production quality inspection, in which a good product and a defective product are determined”). 
As per claim 10, AAPA (modified by Misawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches wherein in the step of changing, storage priorities associated with the first plurality of image data are changed ([0007-0008] increasing the priority of the past images when a defect is detected); whereas storage priorities associated with the second plurality of image data are not changed ([0005]).
claim 15, which is the corresponding non-transitory computer-readable recording medium of the image data management method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
As per claim 19, AAPA (modified by Misawa) as a whole teaches everything as claimed above, see claim 3. AAPA does not explicitly, wherein the step of deleting is performed on basis of an amount of free space in the storage device being below a predetermined value. 
However, Misawa teaches wherein the step of deleting is performed on basis  of an amount of free space in the storage device being below a predetermined value ([0013], [0039-0042], and fig. 3 el. S140-S150; erases an image recorded in the recording medium with priority lower than the new image and records the new image in the recoding medium). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the teachings Misawa with AAPA (modified by Hirano) in order to provide the benefit of providing improved management of stored images, improved control of image storage capacity and improved image quality. 
As per claim 19, AAPA (modified by Misawa) as a whole teaches everything as claimed above, see claim 3. AAPA does not explicitly, wherein the step of deleting is performed on basis of an amount of free space in the storage device being below a predetermined value. 
However, Misawa teaches wherein the step of deleting is performed on basis  of an amount of free space in the storage device being below a predetermined value ([0013], [0039-0042], and fig. 3 el. S140-S150; erases an image recorded in the recording medium with priority lower than the new image and records the new image in the recoding medium). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the teachings Misawa with AAPA (modified by Hirano) in order to . 

Claims 12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Misawa et al., (U.S. Pub. No. 2002/0118285 A1) and further in view of Hirano et al., (U.S. Pub. No. 2013/0177232 A1).
As per claim 12, which is the corresponding production apparatus of the image data management as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies. Although, AAPA discloses production line or the like in a factory, an image processing apparatus is used for, for example, performing product quality inspection, ([0002-0005]) and teaches wherein the image capturing apparatus is configured to capture an image of the production mechanism and/or the workpiece handled by the production mechanism ([0002-0005]; image of an object that is an image capturing target is captured by an image capturing portion such as a digital camera). AAPA does not explicitly disclose a production mechanism configured to handle a workpiece.
However, Hirano teaches a production mechanism configured to handle a workpiece (fig. 1). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Misawa) for the benefit of providing improved object inspection and detection of defective items. 
As per claim 18, AAPA (modified by Misawa) as a whole teaches everything as claimed above, see claim 1. AAPA does not explicitly disclose a step of calculating an image feature value of the plurality of image data by processing the plurality of image data. 
However, Hirano teaches a step of calculating an image feature value of the plurality of image data by processing the plurality of image data ([0102-0103] and fig. 5). 

As per claim 20, AAPA (modified by Misawa) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA discloses a step of generating the plurality of image data by an image capturing portion ([0003-0005]), AAPA does not explicitly disclose a step of generating other image data by the image capturing portion after the step of storing the plurality of image data; wherein the specific state is detected using the other data image data. 
However, Hirano teaches a step of generating other image data by the image capturing portion after the step of storing the plurality of image data; wherein the specific state is detected using the other image data ([0005], [0009], [0014], [0019], [0065] fig. 1-2, 5; plurality of inspection objects)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Misawa) for the benefit of providing improved object inspection and detection of defective items. 

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Misawa et al., (U.S. Pub. No. 2002/0118285) and further in view of Mimura et al., (U.S. Pub. No. 2015/0012137 A1).
As per claim 13, which is the corresponding production system of the claimed production apparatus as recited in claim 12, thus the rejection and analysis made for claim 12 also applies here for common subject matter. AAPA does not explicitly disclose a plurality of production apparatuses. 
However, Mimura teaches a plurality of production apparatuses (fig. 11 [0126]).

As per claim 14, which is the corresponding image data management method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here.  Although AAPA discloses  an image capturing apparatus configured to perform the image data management method according to claim 1 (see the rejection of claim 1), wherein the image capturing apparatus disposed in a specific production apparatus acquires an image of the production mechanism and/or the workpiece ([0003-0008]), and wherein the image capturing apparatus disposed in the specific production apparatus performs (i) an image capturing step ([0003]), and (iii) the step of changing the first storage priority into the second storage priority  (([0007-0008], “the importance of a past image that has been low at the time of image processing increases as a result of detecting abnormality afterwards”), AAPA does not explicitly disclose a control apparatus and a production mechanism configured to handle a workpiece, wherein the control apparatus disposed in the specific production apparatus performs (ii) a step of adding the storage priority to the image data and storing the storage priority, and the image data in the storage device in a manner such that the storage priority and the image data are associated with each other, and the step of changing the storage priorities. 
However, Misawa teaches the step of adding a storage priority to the image data and storing the storage priority and the image data in the storage device in a manner such that the storage priority and the image data are associated with each other, and the step of changing the storage priorities ([0037], fig. 3, 6, and 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Misawa with AAPA in order to provide improved management of stored image, improved control of image storage capacity and image quality. 
 
However, Mimura teaches a plurality of production apparatuses (fig. 11 [0126]), the production apparatuses each comprising a control apparatus and an image capturing apparatus (fig. 11 el. 106 and [0047]) and a production mechanism configured to handle a workpiece (fig. 11 el. 106, [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mimura with AAPA (modified by Misawa) for providing the benefit of improved object inspection. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Misawa et al., (U.S. Pub. No. 2002/0118285 A1) in view of Hirano et al., (U.S. Pub. No. 2013/0177232 A1) and further in view of Kim et al., (U.S. Pub. No. 2002/0191833 A1).
As per claim 6, AAPA (modified by Misawa and Hirano) as a whole teaches everything as claimed above, see claim 5. AAPA does not explicitly disclose wherein the image feature value is a value extracted from the image data on a basis of a shape or area of the object. 
However, Kim teaches wherein the image feature value is a value extracted from the image data on a basis of a shape or area of the object ([0040-0041] fig. 2; reference images 22 are created to establish bases for making automatic visual inspections of objects such as manufactured workpieces in order to detect the presence of defects in the shapes of those objects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with AAPA (modified by Misawa and Hirano) for providing improved process for inspecting for the presence of defects in the shape of workpieces, [0016].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Misawa et al., (U.S. Pub. No. 2002/0118285 A1) and further in view of Kim et al., (U.S. Pub. No. 2002/0191833 A1).
As per claim 21, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 20.  Although AAPA (modified by Hirano) discloses other image data (Hirano; [0090], fig. 1-2, 5) AAPA does not explicitly discloses comprising a step of calculating an image feature value of the other image data by processing the other image data, wherein the specific stare is detected on a basis of the image feature value.
However, Kim teaches a step of calculating an image feature value of the image data by processing the other image data, wherein the specific state is detected on a basis of the image feature values ([0040-0041] and fig. 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with AAPA (modified by Hirano) for providing improved process for inspecting for the presence of defects in the shape of workpieces, [0016].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 2 and 22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Applicants Admitted Prior Art (AAPA).
As per claim 22, AAPA teaches a step of soring, in a storage device, ([0003], in a case where an image of an object that is an image capturing target is captured by an image capturing portion such as a digital camera, and obtained image data is output to and stored in a storage device), a plurality of image data each associated with a storage priority in a manner such that the higher the storage priority is, the more preferentially the image data is kept in the storage device ([0005], “storing only image data of NG images in which the result of image processing or product quality inspection is determined as NG, that, defective, and deleting image data in which  the result of image processing is normal can be considered”. The Examiner interprets the NG image data as having a higher storage priority than image data that is considered normal), a first piece of the plurality of image data corresponding to a first inspection result and a second piece of the plurality of image data corresponding to a second inspection result (0007-0008] “referring to past images when abnormalities are detected”; past and current image data during inspection); the first and second inspection results express whether an inspection target is present or absent in a captured image region ([0003],[0005-0008]; detecting that the product is defective or abnormal)  a step of changing, in response to a detection of a specific state, a first storage priority associated with at least the first piece of the plurality of image data which has already been stored in the storage device into a second storage priority higher than the first storage priority (([0007-0008], “the importance of a past image that has been low at the time of image processing increases as a result of detecting abnormality afterwards”). 
As per claim 2, AAPA as a whole teaches everything as claimed above, see claim 22. In addition, AAPA teaches deleting at least the second piece of the plurality of image data associated with a storage .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art (AAPA) in view of Hirano et al (U.S. Pub. No. 2013/0177232 A1).
As per claim 4, AAPA as a whole teaches everything as claimed above, see claim 22. Although, AAPA discloses on a basis of an image feature from image data of an object acquired by an image capturing portion, determining whether the object is in the specific state ([0002], [0007]; determining shape abnormality of a product), AAPA does not explicitly disclose on a basis of an image feature value calculated from image data of an object acquired by an image capturing portion, determining whether the object is in the specific state.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by ??) for the benefit of providing improved object inspection and detection of defective items. 
As per claim 5, AAPA (modified by Misawa and Hirano) as a whole teaches everything as claimed above, see claim 4. AAPA does not explicitly disclose wherein the object is determined as being in a specific state in a case where the image feature value is out a predetermined range. 
However, Hirano discloses wherein the object is determined as being in a specific sate in a case where the image feature value is out a predetermined range ([0102-0103] and fig. 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA (modified by Misawa) for the benefit of providing improved object inspection and detection of defective items. 
As per claim 7, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 5. AAPA does not explicitly discloses wherein the case where the image feature value is out of the predetermined range is regarded as a case where a state of the object is not good, and the specific state includes a state in which the state of the object is not good. 
However, Hirano teaches wherein the case where the image feature value is out of the predetermined range is regarded as a case where a state of the object is not good ([0102-0103] and fig. 8; determined a defect when the pixel values (feature values) are not with the threshold (predetermined range)), and the specific state includes a state in which the state of the object is not good ([0065]; when determined that a flaw, a defect, or the like exist in the inspection object 6, an NG determination is made). 

As per claim 11, AAPA as a whole teaches everything as claimed above, see claim 22. In addition, AAPA disclose wherein the plurality of image data include a first plurality of image data acquired in a first period and a second plurality of image data acquired in a second period after the first period ([0007-0008]; referring to past images when abnormalities are detected during image processing). AAPA does not explicitly disclose wherein in the step of changing, storage priorities associated with the second plurality of image data are changed whereas storage priorities associated with the first plurality of images are not changed.
However, Hirano teaches storage priorities associated with the second plurality of image data are changed whereas storage priorities associated with the first plurality of images are not changed ([0079-0084], [0092], fig. 3-5; an image which might cause deterioration in accuracy in detecting a defective portion (erroneous setting of a defect threshold) and has been mixed by erroneous learning, is deleted from the group of images of items regarded as non-defective items (step S402). The Examiner interprets the detection of the erroneous identified non-defective (defective) image as a defective image as a change of state (defective/non-defective) and change in the priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA for the benefit of providing improved object inspection and detection of defective items. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486